        Case 1:19-cv-01796-PEC Document 161-3 Filed 02/12/20 Page 1 of 7


                                                                                    Redacted Version
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                          BID PROTEST

AMAZON WEB SERVICES, INC.,                      )
                                                )
              Plaintiff,                        )
                                                )
              V.                                )          No. 19-1796C
                                                )   (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                              )
                                                )
              Defendant,                        )
                                                )
             and                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
              Intervenor-Defendant.             )



                           DECLARATION OF

I,                 , DoD, declare as follows:

       1.




      2.      WHS AD is the single enterprise contracting office providing acquisition services

to all Office of the Secretary of Defense (OSD) components. The CCPO is a customer ofWHS
          Case 1:19-cv-01796-PEC Document 161-3 Filed 02/12/20 Page 2 of 7



AD. The mission of CCPO is to rapidly and securely deploy enterprise cloud services to the

Department of Defense (DoD) at all classification levels, from the home-front to the tactical

edge.

         3.     In these capacities, specifically as                               and t h e -

_       , I am highly familiar with the JEDI Cloud contract. As such, and based on detailed

calculations and estimating, I can explain the likely financial harm to the DoD if it is unable to

continue performance under this contract.

        4.      JEDI Cloud is DoD's leading effort to create a global cloud capability at all

classification levels across the Enterprise to the Warfighter on the tactical edge. As described in

DoD's 2019 Cloud Strategy, JEDI Cloud is a general purpose, enterprise-wide cloud that is critical

to the Department's future. Successful implementation of JEDI Cloud will enhance lethality and

strategic readiness. JEDI Cloud will enable the warfighter to quickly convert data to actionable

information, which is recognized as critical by all of the combatant commands.

         5.     The size and magnitude of the JEDI Cloud contract afforded DoD a unique

opportunity to receive the most favorable customer pricing from Cloud Service Providers (CSPs).

Cloud pricing is already competitive in the commercial marketplace, but the intense competition

                                                                  •
between the largest CSPs in the world for this contract resulted in



-       6.      As DoD has previously represented to Congress, the estimated spend under the

JEDI Cloud contract during FY20 and FY21 is $45M and $ l 65M, respectively. 1 In the event DoD

is enjoined from moving forward with the JEDI contract, it will be forced, to the extent possible,

to utilize other available federal government cloud contracts. In such a case, the DoD anticipates


    1
     DoD Multi-Cloud Environment Transition Report, October 2019 - submitted to
congressional defense committees in response to House Report 116-84, page 12.

                                                                                                     2
         Case 1:19-cv-01796-PEC Document 161-3 Filed 02/12/20 Page 3 of 7



the additional cost over-and-above the estimated spend for its required cloud services, to the extent

such services are even available under different contract vehicles, would range from

                    over the next two years. This range of numbers is based on a survey of data

available on existing contracts for cloud computing services provided by A WS and Microsoft, and

is a result of different projected pricing effects utilizing both A WS Government (A WSG) and

Microsoft Azure Government (MAG) pricing.

       7.      In order to quantify the impact of the DoD being forced to use existing cloud

contracts other than JEDI Cloud, an effort was made to project the likely cost to DoD users to

obtain the same or similar services under such contracts. Over 20 different contracts for cloud

services are available to the DoD that vary significantly in size, scope, CSP, and accessibility. My

analysis focused on A WS and Microsoft Azure, as these CSPs represent the two largest providers,

accounting for a majority of the global market share for cloud services. Contracts identified for

use in this analysis include the Air Force's Cloud One,

                                            , A WSG, A WS Commercial (AWSC), Microsoft Azure

Commercial (MAC), and MAG. While still lacking several key features of the JEDI Cloud, these

contracts represent the most analogous scope of services provided to the DoD and IC that are

offered under the JEDI Cloud contract.

               a. Comparing pricing under the awarded JEDI Cloud contract to A WS pricing

                   under other available government contracts required examination of A WS

                   pricing for comparable services. I performed detailed analyses of the A WS

                   Unclassified services and AWS Classified services.




                                                                                                        \.



                                                                                                   3
Case 1:19-cv-01796-PEC Document 161-3 Filed 02/12/20 Page 4 of 7



       catalog data, AWSG, AWSC, and the Air Force Cloud One contract,

       contracting for classified and unclassified offerings with A WS through these

       other contract vehicles
                                                -
       -
                                                                            -
             · These figures are based on an estimation technique utilizing historical

       data proposed under the JEDI Cloud procurement. First, the government

       calculated




                                                                          . This value

       represents the anticipated difference between A WSG, A WSC, ·          • and Air

       Force Cloud One (A WS) when compared to the prices under the JEDI Cloud

       contract. ln order to calculate the financial harm anticipated under other

       contracts, we must calculate the escalation factor based on the difference above.

       The escalation factor is calculated as                    · - Therefore,
       the anticipated cost of services provided by AWS on external contracts instead




                                                                                       4
Case 1:19-cv-01796-PEC Document 161-3 Filed 02/12/20 Page 5 of 7


                                                                                           •
        of the JEDI Cloud contract is -



     b. Review of existing cloud service contracts also included the MAC catalog, the

        MAG catalog, and the Air Force's Cloud One. A review of the pricing data

        under Air Force's Cloud One contracts reveals the prices




                              Therefore, the anticipated cost of services provided by

        Microsoft on external contract instead of JEDI cloud contract is -

        higher than if the same services were procured under the J EDI Cloud contract.

        First, I calculated




                                                                            . This value

        represents the anticipated difference between both MAG and Air Force Cloud

        One when compared to the prices under the JEDI Cloud contract. In order to

        calculate the financial harm anticipated under other contracts, I calculated the




                                                                                       5
        Case 1:19-cv-01796-PEC Document 161-3 Filed 02/12/20 Page 6 of 7



                   escalation factor based on the difference above. The escalation factor is

                   calculated as                     I - Therefore, the anticipated cost of
                   services provided by Microsoft on external contract instead of JEDI cloud

                   contract is -         higher than if the same services were procured under the

                   JEDI Cloud contract.




       8.



                                                                                        -
                                                                         Likewise, if DoD were to

use current Microsoft government contract offerings (other than JEDI) instead of AWS, the

escalation, factored over the two-year base period of the JEDI contract, results in a projected cost

increase of approximately                 . DoD would reasonably expect cost to range somewhere

between these two figures. The ultimate ham1 to DoD would depend upon what share of cloud

services that would have been provided under JEDI that are ultimately provided by AWS or

Microsoft under other already-available contracts.

       9.      Calculated out at a monthly figure, DoD thus anticipates a financ ial harm of

between $5 and $7 million dollars every month that performance of the JEDI contract is delayed.

With respect to timeliness of continued performance,

                                                                 , can only be used during the base

period of the contract. Delay to contract performance would threaten access to




                                                                                                  6
         Case 1:19-cv-01796-PEC Document 161-3 Filed 02/12/20 Page 7 of 7



       10.     The DoD faces significant financial and programmatic harm if we are unable to

continue performance under the JEDI Cloud contract. The DoD requires cloud services in order

to meet the objectives of the National Defense Strategy and it will continue to acquire this

technology solution at a growing rate. The cost of doing business outside of the JEDI Cloud

contract will result in the DoD paying nearly double for the same or similar service during the first

two years of performance. On a per month basis, DoD would be spending millions of dollars that

could be avoided.


I declare under penalty of perjury that the foregoing is true and correct. Executed on this 31st day

of January, 2020.




                                                                                                    7
